Citation Nr: 1040229	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  03-11 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for the 
service-connected mechanical low back pain.  

2.  Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to February 
1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In pertinent part, that decision denied an increased 
rating for the service-connected for mechanical low back pain, 
rated as 10 percent disabling.  In a June 2006 rating decision, 
the RO increased the initial 10 percent rating to 20 percent for 
the service-connected mechanical low back pain, effective from 
August 25, 1999, the date of the Veteran's claim for increase.  
As the award is not a complete grant of benefits, the issue 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).

The Board previously adjudicated the Veteran's claim in June 
2007.  The Veteran's claims of service connection for sinusitis 
and rhinitis, and the claim for an increased evaluation for 
mechanical low back pain were denied.

The Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  The Veteran's 
attorney and VA's General Counsel filed a Joint Motion in 
February 2008 requesting that the Court vacate the Board's 
decision.  The Joint Motion also requested that the Court remand 
the case to the Board for further development and re-adjudication 
in accordance with the directives of the Joint Motion.

The Court granted the Joint Motion for remand in February 2008 
and returned the case to the Board.

In an August 2008 decision, the Board granted the Veteran's claim 
of service connection for allergic rhinitis.  The claims of 
entitlement to service connection for a chronic sinus disorder 
and for an evaluation in excess of 20 percent for mechanical low 
back pain were remanded back to the RO for additional development 
pursuant to the directives in the Joint Motion.  

The issues of entitlement to an evaluation in excess of 20 
percent for mechanical low back pain and service connection for 
sinusitis are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The Veteran seeks a rating in excess of 20 percent for the 
service-connected mechanical low back pain.  In October 2010, 
before a decision in the matter was promulgated by the Board, the 
Board received additional evidence pertinent to the claim.  The 
additional evidence was not received with a waiver of review by 
the Agency of Original Jurisdiction.  According to 38 C.F.R. § 
20.1304(c), any pertinent evidence submitted by the Veteran which 
is accepted by the Board under the provisions of this section, as 
well as any such evidence referred to the Board by the 
originating agency under 38 C.F.R. §  § 19.37(b), must be 
referred to the agency of original jurisdiction for review and 
preparation of a supplemental statement of the case unless this 
procedural right is waived by the veteran (or his representative) 
or unless the Board determines that the benefit, or benefits, to 
which the evidence relates may be allowed on appeal without such 
referral.  Such waiver must be in writing or, if a hearing on 
appeal is conducted, formally entered on the record orally at the 
time of the hearing.  

In this case, the Veteran submitted a copy of a VA magnetic 
resonance imaging (MRI) report from August 2010.  This evidence 
is not duplicative of evidence previously submitted, and because 
VA records are constructively of record, the Board must accept 
the evidence as timely submitted.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  As neither the Veteran nor her representative 
has waived the Veteran's procedural right of initial review of 
the additional evidence by the RO, the evidence must be referred 
to the RO for its initial review.

Moreover, in light of the new evidence, a new VA examination is 
necessary.  The most recent VA examination of record, held in 
January 2010 indicated that there was no degenerative arthritis 
of the spine and no neurological impairment associated with the 
service-connected mechanical low back pain.  The newly submitted 
August 2010 magnetic resonance imaging (MRI) report shows, 
however, that there is mild lumbar spine spondylosis, with 
minimal L4-5 and L5-1 facet degeneration, diffuse disk bulge at 
L4-5, minimal disk bulge at L3-4, and L5-S1 diffuse disk bulge 
with minimal posterior endplate osteophytic spurring.  The 
majority of these findings were not present on the last magnetic 
resonance imaging (MRI) of the Veteran's spine, taken in 2001.  
As such, the current state of the Veteran's back needs to be 
reevaluated.  

The Veteran is also seeking entitlement to service connection for 
a chronic sinus disorder.  This issue was denied by the Board in 
July 2007.  The basis for the denial was there was no evidence of 
a chronic sinus disorder in service and no post-service chronic 
sinus disorder.  A VA examiner determined that the Veteran had 
been treated for acute sinusitis, both in service and after, in 
February 2006.

Since the July 2007 decision was issued, additional evidence has 
been added to the record, including evidence that the Veteran 
suffers from a chronic sinusitis condition.  Recent VA treatment 
records show that the Veteran's sinusitis was described as 
"chronic" on the problem list in 2008.  Significantly, a 
September 2008 VA computerized tomography (CT) of the sinus and 
face reveals an impression of very mild chronic sinusitis.  

Given the acute sinusitis in service, the recent diagnosis of 
chronic sinusitis and the possibility of a link between the 
Veteran's service-connected allergic rhinitis and any current 
chronic sinusitis, a VA examination is necessary to answer these 
questions.  It appears from a review of the record that there was 
a VA respiratory examination requested in November 2009; however, 
it does not appear that any such examination was scheduled or 
held.  If a VA examination of the sinuses was conducted 
subsequent to the Board's August 2008 remand, this examination 
report should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  With appropriate authorization from the 
Veteran, obtain and associate with the claims 
file, all private treatment records 
identified by the Veteran regarding treatment 
for sinusitis since June 2004 and mechanical 
low back pain since January 2010.

2.  Obtain and associate with the claims file 
all VA treatment records relevant to the 
claim of service connection for sinusitis and 
low back pain on appeal that have not been 
previously secured, including, but not 
limited to a copy of any recent VA 
examinations requested in November 2009.  

3.  After completion of #1 and #2 above, 
schedule the Veteran for VA otolaryngology 
examination, preferably by an ENT, in light 
of the nature of the claim, to determine the 
current nature and likely etiology of the 
Veteran's chronic sinusitis.  In so doing, 
the examiner should provide an opinion as to 
whether any diagnosed chronic sinusitis, is 
at least as likely as not (a 50 percent or 
greater likelihood) related to active 
service, to include whether the in-service 
acute bouts of sinusitis represent the onset 
of the current chronic condition.  The 
examiner should also opine as to whether is 
it at least as likely as not (a 50 percent or 
greater likelihood) that such disability was 
caused by OR is aggravated by the service-
connected rhinitis.  A complete rationale 
should accompany all opinions expressed.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction with 
the examination.  All indicated x-rays and 
laboratory tests should be completed.  

4.  Schedule the Veteran for an orthopedic 
examination to determine the current nature 
and severity of the service-connected lumbar 
spine disability in terms of the Rating 
Schedule.  All indicated tests, including X-
ray, magnetic resonance imaging (MRI) if 
indicated, and range of motion studies, must 
be conducted.  The claims file must be made 
available to and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should specifically indicate if 
intervertebral disc syndrome is present, if 
there is a neurological component to the 
service-connected back disability, and 
whether there is ankylosis.  The examiner 
should also indicate if the Veteran's low 
back disability is productive of 
incapacitating episodes as described in the 
rating schedule, and if so, determine the 
frequency of any incapacitating episodes.  
The examiner should provide an opinion as to 
the extent that pain limits the functional 
ability of the back in terms of additional 
functional limitation due to pain.  The 
examiner should describe the extent the 
lumbar spine disability exhibits weakened 
movement, excess fatigability, 
incoordination, and/or ankylosis.  These 
determinations should be expressed in terms 
of the degree of additional range of motion 
loss.  The examiner should also portray the 
degree of additional range of motion loss due 
to pain on use or during flare-ups.  The 
examiner should also determine whether the 
Veteran's service-connected back disability 
is productive of any associated neurologic 
abnormalities, including in the lower 
extremities and bowel or bladder impairment 
and, if so, the level of severity.  A 
complete rationale for any opinion expressed 
must be provided.  

5.  Readjudicate the Veteran's claims of 
service connection for sinusitis and 
entitlement to a rating in excess of 20 
percent for the service-connected mechanical 
low back pain on appeal.  With regard to the 
back claim, specifically consider the newly 
submitted evidence.  With regard to the 
sinusitis claim, specifically consider 
whether the Veteran has chronic sinusitis 
that had its onset during service, is 
otherwise related to service, or is secondary 
to or aggravated by the service-connected 
rhinitis, taking into consideration the 
provisions of 38 C.F.R. § 3.310.  If the 
action taken is adverse to the Veteran, he 
and his representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


